      Case 2:20-cr-00794 Document 36 Filed on 08/13/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 August 13, 2020
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § CRIMINAL ACTION NO. 2:20-CR-794
                                              §
RODOLFO CHAPA JR.                             §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A show cause hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f) and 18 U.S.C. § 3148. Defendant was previously granted a bond after a

detention hearing was held on April 1, 2020. A petition for action on pretrial release was

filed on July 15, 2020 with the Court alleging that Defendant violated condition 1 of his

bond conditions ordering that the Defendant must not violate federal, state, or local law

while on release. Specifically, the petition alleges the following facts:

       On or about July 10, 2020, Rodolfo Chapa was named as a suspect in an Indecent
       Exposure Case filed with the Hidalgo County Sheriff’s Department on July 10,
       2020, Incident No. 20-24252. This case remains under investigation.

       Details: On July 10, 2020, at approximately 1:30 p.m., a deputy with the Hidalgo
       County Sheriff’s Department was dispatched to a local drive through convenience
       store in reference to a call regarding an Indecent Exposure. Upon arrival, the
       deputy was advised by a store employee (victim) that a man in a van, later
       identified as Rodolfo Chapa, drove into the drive through and ordered a drink.
       When the employee returned with the defendant’s order he exposed his penis to
       her. She then yelled at him and told him she was going to call the police. As
       Chapa fled the scene, the store employee was able to photograph his vehicle and
       license plate number using her cellular phone. A record’s check of the vehicle’s
       license plate came back to Rodolfo Chapa. The officer then showed the victim a
       picture of the defendant. She identified the defendant as the driver of the van.
       Investigators later questioned the defendant regarding the allegations. The
       defendant admitted being at the store, but denied exposing himself to the victim.

       The following requires detention of the defendant pending trial in this case:
1/2
      Case 2:20-cr-00794 Document 36 Filed on 08/13/20 in TXSD Page 2 of 2




       (1)    There is clear and convincing evidence that the Defendant has violated the

condition of release;

       (2)    Based on the factors in section 3142(g) of Title 18, there is no condition or

combination of conditions of release that will assure that the Defendant will not flee or

pose a danger to the safety of any other person or the community; and

       (3)    Defendant is unlikely to abide by any condition or combination of

conditions of release.

       The evidence against the defendant meets the probable cause standard.           The

defendant is charged with a serious offense involving transporting seven undocumented

aliens. He is a poor candidate for bond.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.


       ORDERED this 13th day of August, 2020.


                                             ___________________________________
                                             Julie K. Hampton
                                             United States Magistrate Judge
2/2
